DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims 1-47, disclosed in figs. 1-19F, which are directed to patentably distinct species, or group of invention, different embodiments (e.g., paragraphs 0007-0010 of disclosure), and are not so linked as to form a single invention; see below;
	I.	Claims 1-17, are generally directed to a system for detecting seat belt operation in a vehicle by using 3-D time of flight camera, classified in B60Q 3/242.
	Il.	Claims 19-25, are generally directed to a seat belt system, including occupant classification system, and verifying measurements for comparison, classified in B60N 2/002.
	III.	claims 28-47, are generally directed to evaluation of the seatbelt assembly installed in a vehicle, and calculate respective spatial measurements of dynamic components of the seat belt assembly as captured in the image, with respect to the distances, classified in B60R 22/48.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention/species, or a single grouping of patentably indistinct inventio, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct invention as set forth in the above because at least the following reason(s) apply: The species or groupings of patentably indistinct invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an
election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and

species, including any claims subsequently added. An argument that a claim is allowable or that all
claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election
must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in
the election of species requirement, the election shall be treated as an election without traverse.
	Traversal must be presented at the time of election in order to be considered timely. Failure to
timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims
are added after the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct
invention from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the
record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AJA 35
U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to
consideration of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482